Case 4:18-cv-02246 Document 69-7 Filed in TXSD on 10/03/18 Page 1 of 5




                         EXHIBIT
                            F
  Case 4:18-cv-02246 Document 69-7 Filed in TXSD on 10/03/18 Page 2 of 5




                                 Commercial
                                 Arbitration Rules and Mediation Procedures

                                 Including Procedures for Large, Complex Commercial Disputes




                                 Available online at    adr.org/commercial
                                 Rules Amended and Effective October 1, 2013
                                 Fee Schedule Amended and Effective July 1, 2016
Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 1
  Case 4:18-cv-02246 Document 69-7 Filed in TXSD on 10/03/18 Page 3 of 5

R-33. Dispositive Motions

The arbitrator may allow the filing of and make rulings upon a dispositive motion
only if the arbitrator determines that the moving party has shown that the motion
is likely to succeed and dispose of or narrow the issues in the case.

R-34. Evidence

(a) The parties may offer such evidence as is relevant and material to the dispute and
    shall produce such evidence as the arbitrator may deem necessary to an
    understanding and determination of the dispute. Conformity to legal rules of
    evidence shall not be necessary. All evidence shall be taken in the presence of all
    of the arbitrators and all of the parties, except where any of the parties is absent,
    in default, or has waived the right to be present.
(b) The arbitrator shall determine the admissibility, relevance, and materiality of the
    evidence offered and may exclude evidence deemed by the arbitrator to be
    cumulative or irrelevant.
(c) The arbitrator shall take into account applicable principles of legal privilege, such
    as those involving the confidentiality of communications between a lawyer and
    client.
(d) An arbitrator or other person authorized by law to subpoena witnesses or
    documents may do so upon the request of any party or independently.


R-35. Evidence by Written Statements and Post-Hearing Filing of Documents or
Other Evidence

(a) At a date agreed upon by the parties or ordered by the arbitrator, the parties shall
    give written notice for any witness or expert witness who has provided a written
    witness statement to appear in person at the arbitration hearing for examination.
    If such notice is given, and the witness fails to appear, the arbitrator may disregard
    the written witness statement and/or expert report of the witness or make such
    other order as the arbitrator may consider to be just and reasonable.
(b) If a witness whose testimony is represented by a party to be essential is unable or
    unwilling to testify at the hearing, either in person or through electronic or other
    means, either party may request that the arbitrator order the witness to appear
    in person for examination before the arbitrator at a time and location where the
    witness is willing and able to appear voluntarily or can legally be compelled to do
    so. Any such order may be conditioned upon payment by the requesting party of
    all reasonable costs associated with such examination.
(c) If the parties agree or the arbitrator directs that documents or other evidence be
    submitted to the arbitrator after the hearing, the documents or other evidence
    shall be filed with the AAA for transmission to the arbitrator. All parties shall be
    afforded an opportunity to examine and respond to such documents or other
    evidence.

Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 23
  Case 4:18-cv-02246 Document 69-7 Filed in TXSD on 10/03/18 Page 4 of 5

(c) Unless otherwise instructed by the AAA or by the arbitrator, any documents
    submitted by any party to the AAA or to the arbitrator shall simultaneously be
    provided to the other party or parties to the arbitration.
(d) Unless otherwise instructed by the AAA or by the arbitrator, all written
    communications made by any party to the AAA or to the arbitrator shall
    simultaneously be provided to the other party or parties to the arbitration.
(e) Failure to provide the other party with copies of communications made to the
    AAA or to the arbitrator may prevent the AAA or the arbitrator from acting on any
    requests or objections contained therein.
(f) The AAA may direct that any oral or written communications that are sent by a
    party or their representative shall be sent in a particular manner. The failure of a
    party or their representative to do so may result in the AAA’s refusal to consider
    the issue raised in the communication.


R-44. Majority Decision

(a) When the panel consists of more than one arbitrator, unless required by law or by
    the arbitration agreement or section (b) of this rule, a majority of the arbitrators
    must make all decisions.
(b) Where there is a panel of three arbitrators, absent an objection of a party or
    another member of the panel, the chairperson of the panel is authorized to
    resolve any disputes related to the exchange of information or procedural matters
    without the need to consult the full panel.


R-45. Time of Award

The award shall be made promptly by the arbitrator and, unless otherwise agreed
by the parties or specified by law, no later than 30 calendar days from the date of
closing the hearing, or, if oral hearings have been waived, from the due date set
for receipt of the parties’ final statements and proofs.

R-46. Form of Award

(a) Any award shall be in writing and signed by a majority of the arbitrators. It shall be
    executed in the form and manner required by law.
(b) The arbitrator need not render a reasoned award unless the parties request such
    an award in writing prior to appointment of the arbitrator or unless the arbitrator
    determines that a reasoned award is appropriate.




Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 27
     Case 4:18-cv-02246 Document 69-7 Filed in TXSD on 10/03/18 Page 5 of 5

 L-3. Management of Proceedings

 (a) The arbitrator shall take such steps as deemed necessary or desirable to avoid
     delay and to achieve a fair, speedy and cost-effective resolution of a Large,
     Complex Commercial Dispute.
 (b) As promptly as practicable after the selection of the arbitrator(s), a preliminary
     hearing shall be scheduled in accordance with sections P-1 and P-2 of these rules.
 (c) The parties shall exchange copies of all exhibits they intend to submit at the
     hearing at least 10 calendar days prior to the hearing unless the arbitrator(s)
     determines otherwise.
 (d) The parties and the arbitrator(s) shall address issues pertaining to the pre-hearing
     exchange and production of information in accordance with rule R-22 of the AAA
     Commercial Rules, and the arbitrator’s determinations on such issues shall be
     included within the Scheduling and Procedure Order.
 (e) The arbitrator, or any single member of the arbitration tribunal, shall be authorized
     to resolve any disputes concerning the pre-hearing exchange and production of
     documents and information by any reasonable means within his discretion,
     including, without limitation, the issuance of orders set forth in rules R-22 and R-23
     of the AAA Commercial Rules.
 (f) In exceptional cases, at the discretion of the arbitrator, upon good cause shown
     and consistent with the expedited nature of arbitration, the arbitrator may order
     depositions to obtain the testimony of a person who may possess information
     determined by the arbitrator to be relevant and material to the outcome of the
     case. The arbitrator may allocate the cost of taking such a deposition.
 (g) Generally, hearings will be scheduled on consecutive days or in blocks of
     consecutive days in order to maximize efficiency and minimize costs.


 Administrative Fee Schedules (Standard and Flexible Fees)

 FOR THE CURRENT ADMINISTRATIVE FEE SCHEDULE, PLEASE VISIT
 www.adr.org/feeschedule.




38   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
